In a proceeding to review a determination of the State Rent Administrator which denied a protest to an order of the Local Rent Administrator granting a certificate of eviction, the appeal is from an order denying the petition and dismissing the proceeding. The certificate was granted on the ground that the landlord in good faith established an immediate and compelling necessity for the use of an apartment for himself and his family. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.